             Case: 20-148Document
Case 2:19-cv-00225-JRG      Document: 17 Filed
                                  192-1     Page: 1 Filed:
                                               11/02/20    10/30/2020
                                                        Page 1 of 6 PageID #: 6792




                           NOTE: This order is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                                    ______________________

                              In re: CISCO SYSTEMS INC.,
                                         Petitioner
                                  ______________________

                                           2020-148
                                    ______________________

                  On Petition for Writ of Mandamus to the United States
             Patent and Trademark Office in Nos. IPR2020-00122 and
             IPR2020-00123.
             ---------------------------------------------------------------------------------

                                   CISCO SYSTEMS INC.,
                                         Appellant

                                                    v.

                    RAMOT AT TEL AVIV UNIVERSITY LTD.,
                                 Appellee

             ANDREI IANCU, Under Secretary of Commerce for
              Intellectual Property and Director of the United
                    States Patent and Trademark Office,
                                  Intervenor
                            ______________________

                                       2020-2047, -2049
                                    ______________________
             Case: 20-148Document
Case 2:19-cv-00225-JRG      Document: 17 Filed
                                  192-1     Page: 2 Filed:
                                               11/02/20    10/30/2020
                                                        Page 2 of 6 PageID #: 6793




             2                                   IN RE: CISCO SYSTEMS INC.




                 Appeals from the United States Patent and Trademark
             Office, Patent Trial and Appeal Board in Nos. IPR2020-
             00122 and IPR2020-00123.
                              ______________________

                                   ON PETITION
                               ______________________

                 Before DYK, WALLACH, and TARANTO, Circuit Judges.
             WALLACH, Circuit Judge.
                                     ORDER
                 Cisco Systems Inc. appeals from the Patent Trial and
             Appeal Board’s decisions denying its petitions to institute
             inter partes review (“IPR”). Cisco alternatively seeks a writ
             of mandamus to review those decisions. Having received
             the parties’ responses to the court’s show cause order, we
             now dismiss the appeals and deny mandamus.
                                          I.
                 Ramot at Tel Aviv University Ltd. owns U.S. Patent
             Nos. 10,270,535 and 10,033,465. In June 2019, Ramot filed
             a complaint in the United States District Court for the
             Eastern District of Texas, alleging that Cisco infringes the
             two patents. See Complaint at 1, Ramot at Tel Aviv Univ.
             Ltd. v. Cisco Sys., Inc., No. 19-cv-00225 (E.D. Tex. June 12,
             2019). Subsequently, in November 2019, Cisco filed peti-
             tions seeking IPR of the asserted patents.
                 In May 2020, the Board denied Cisco’s petitions, citing
             its discretion under 35 U.S.C. § 314(a) not to institute re-
             view regardless of whether Cisco has met the threshold
             limitation of showing a reasonable likelihood of success on
             the merits. In doing so, the Board relied on a line of prece-
             dential Board decisions in NHK Spring Co. v. Intri-Plex
             Technologies, Inc., No. IPR2018-00752, 2018 WL 4373643
             (P.T.A.B. Sept. 12, 2018) and Apple Inc. v. Fintiv Inc., No.
             IPR2020-00019, 2020 WL 2126495 (P.T.A.B. Mar. 20,
             Case: 20-148Document
Case 2:19-cv-00225-JRG      Document: 17 Filed
                                  192-1     Page: 3 Filed:
                                               11/02/20    10/30/2020
                                                        Page 3 of 6 PageID #: 6794




             IN RE: CISCO SYSTEMS INC.                                         3



             2020) that set forth factors for determining whether effi-
             ciency, fairness, and the merits support the exercise of au-
             thority to deny institution in view of an earlier trial date in
             the parallel proceeding.
                 In applying those factors here, the Board noted that
             trial is scheduled to begin on December 9, 2020 and that
             the Board may not issue a final decision in these proceed-
             ings until about six months later, see Cisco’s Resp. (ECF
             No. 15 in Appeal Nos. 2020-2047, -2049) at Appx7, Appx32;
             that the parties spent months briefing the district court on
             claim construction issues and expert discovery was sched-
             uled to be completed shortly, see id. at Appx8, Appx33; and
             that the petitions include the same parties and the same or
             substantially the same claims, grounds, arguments, and
             evidence as presented in the district court proceeding, see
             id. at Appx10–11, Appx35–36. The Board thus concluded
             that “instituting would be an inefficient use of Board,
             party, and judicial resources.” Id. at Appx11, Appx36.
                  Cisco then filed these appeals from the Board’s deci-
             sions and alternatively petitioned for a writ of mandamus
             to argue that the Board’s decisions, which rely on what
             Cisco characterizes as the “NHK/Fintiv rule,” are unlaw-
             ful. Through those precedential decisions, Cisco contends,
             the Patent Office has impermissibly established a substan-
             tive rule governing institution that violates the Adminis-
             trative Procedure Act and the America Invents Act because
             it was not promulgated by notice-and-comment rulemaking
             and also “contravenes Congress’s deliberate judgment that
             district court defendants should be able to pursue IPR
             alongside the infringement action, so long as they petition
             for IPR within one year.” Cisco’s Resp. at 2.
                                           II.
                 We lack jurisdiction under 28 U.S.C. § 1295(a)(4)(A) to
             hear Cisco’s appeals. This court generally does not have
             jurisdiction to review the agency’s determination concern-
             ing whether proceedings should have been instituted.
             Case: 20-148Document
Case 2:19-cv-00225-JRG      Document: 17 Filed
                                  192-1     Page: 4 Filed:
                                               11/02/20    10/30/2020
                                                        Page 4 of 6 PageID #: 6795




             4                                    IN RE: CISCO SYSTEMS INC.




             Section 314(d) of title 35 of the U.S. Code specifically pro-
             vides that “[t]he determination by the Director whether to
             institute an inter partes review under this section shall be
             final and nonappealable.” That language indicates that
             when “the Director decides not to institute, for whatever
             reason, there is no review.” St. Regis Mohawk Tribe v.
             Mylan Pharms. Inc., 896 F.3d 1322, 1327 (Fed. Cir. 2018);
             see also St. Jude Med., Cardiology Div., Inc. v. Volcano
             Corp., 749 F.3d 1373, 1376 (Fed. Cir. 2014) (holding that
             this court’s review authority under § 1295(a)(4)(A) does not
             extend to appeals from non-institution decisions).
                  Contrary to Cisco’s claims, the Supreme Court prece-
             dent in this area does not hold otherwise. Far from review-
             ing a decision declining to institute proceedings, the
             Court’s decisions in Thryv, Inc. v. Click-to-Call Technolo-
             gies, LP, 140 S. Ct. 1367 (2020), Cuozzo Speed Technolo-
             gies, LLC v. Lee, 136 S. Ct. 2131 (2016), and SAS Institute,
             Inc. v. Iancu, 138 S. Ct. 1348, 1356 (2018) all involved ap-
             peals from a final written decision after a decision to insti-
             tute. Moreover, while the Court left open the possibility
             that § 314(d) may not bar appeals that implicate constitu-
             tional questions or concerns that the agency acted outside
             its statutory limits, it made clear that § 314(d) bars review
             of matters “closely tied to the application and interpreta-
             tion of statutes related to the Patent Office’s decision to in-
             itiate inter partes review.” Cuozzo, 136 S. Ct. at 2141.
                  We would not need to venture beyond that holding to
             reject Cisco’s appeals here. At bottom, Cisco is challenging
             whether the Board has authority to consider the status of
             parallel district court proceedings as part of its decision un-
             der § 314(a) in deciding whether to deny institution. Such
             challenges, both procedural and substantive, rank as ques-
             tions closely tied to the application and interpretation of
             statutes relating to the Patent Office’s decision whether to
             initiate review, and hence are outside of our jurisdiction.
             Cf. In re Power Integrations, Inc., 899 F.3d 1316, 1321 (Fed.
             Cir. 2018) (“Nothing in section 314(d) suggests that the
             Case: 20-148Document
Case 2:19-cv-00225-JRG      Document: 17 Filed
                                  192-1     Page: 5 Filed:
                                               11/02/20    10/30/2020
                                                        Page 5 of 6 PageID #: 6796




             IN RE: CISCO SYSTEMS INC.                                        5



             prohibition on review applies only to the merits of the
             Board’s non-institution decisions . . . .”).
                  Cisco alternatively requests that this court take up its
             challenge on mandamus. But Cisco has not met the high
             standard for mandamus relief. Without drawing any de-
             finitive conclusions on the issue, we cannot say that Cisco
             has established a “clear and indisputable right that pre-
             cludes” the Board’s exercise of discretion to decline review
             here, including its reliance on Board precedent establish-
             ing a non-exclusive set of factors relevant to deciding
             whether it would be a proper use of resources to conduct
             such review when there is a parallel district court proceed-
             ing. In re Cuozzo Speed Techs., LLC, 793 F.3d 1268, 1275
             (Fed. Cir. 2015), aff’d, 136 S. Ct. 2131 (2016). We note that
             Cisco is also pursuing alternative legal channels to raise its
             substantive and procedural arguments concerning that
             precedent, see Apple Inc. v. Iancu, No. 20-cv-6128 (N.D.
             Cal. Aug. 31, 2020), ECF No. 1, and clearly has a readily
             available alternative legal channel to raise its arguments
             concerning the validity of the asserted patents. While
             Cisco prefers to raise those arguments before the Board, it
             has no clear and indisputable right to do so.
                 Accordingly,
                 IT IS ORDERED THAT:
                 (1) Appeal Nos. 2020-2047, -2049 are dismissed.
                (2) Cisco’s mandamus petition (ECF No. 2 in No. 2020-
             148) is denied.
                 (3) All pending motions in the above-identified cases
             are denied as moot.
                 (4) Each side shall bear its own costs.
             Case: 20-148Document
Case 2:19-cv-00225-JRG      Document: 17 Filed
                                  192-1     Page: 6 Filed:
                                               11/02/20    10/30/2020
                                                        Page 6 of 6 PageID #: 6797




             6                                IN RE: CISCO SYSTEMS INC.




                                           FOR THE COURT

                    October 30, 2020       /s/ Peter R. Marksteiner
                         Date              Peter R. Marksteiner
                                           Clerk of Court

             s32
